Case 1:19-md-02875-RBK-JS Document 393-1 Filed 03/09/20 Page 1 of 2 PageID: 6257




                          EXHIBIT A
Case 1:19-md-02875-RBK-JS Document 393-1 Filed 03/09/20 Page 2 of 2 PageID: 6258



                                   MDL No. 2875

                  SCHEDULE FOR VALSARTAN PROCEEDINGS




                                      EVENT



                    Omnibus Rule 12(b) Motion Briefs and Hearing




                   Omnibus Class Certification Motion and Hearing




                        Daubert Hearing on General Causation




                            Summary Judgment Motion




                                       Trial
